Case 1:20-mj-02615-JB Document 1 Entered on FLSD Docket 04/20/2020 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             No.    1:20-MJ-2615-BECERRA

UNITED STATES OF AMERICA

vs.

GUILLERMO EDUARDO RAMIREZ-PEYRO,
     a/k/a “Lalo,”

      Defendant.
__________________________________________/

                                CRIMINAL COVER SHEET

 1. Did this matter originate from a matter pending in the Central Region of the United States
    Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?      Yes x No

 2. Did this matter originate from a matter pending in the Northern Region of the United States
    Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? Yes x No




                                                   Respectfully submitted,

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY


                                           By:
                                                   FREDERIC C. SHADLEY
                                                   Assistant United States Attorney
                                                   Court ID No. A5502298
                                                   11200 NW 20th Street
                                                   Miami, FL. 33172
                                                   Tel: (786) 566-9849
                                                   Frederic.Shadley@usdoj.gov
Case 1:20-mj-02615-JB Document 1 Entered on FLSD Docket 04/20/2020 Page 2 of 7




    AO 91 (Rev. 08/09) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Southern District of Florida

                     United States of America                        )
                                V.                                   )
                                                                     )       Case No.   1:20-MJ-2615-BECERRA
               Guillermo Eduardo Ramirez-Peyre,                      )
                          a/k/a "Lalo,"                              )
                                                                     )
                               Defendant(s)


                                                     CRIMINAL COMPLAINT

             I, the complainant in this case, state that the following is. true to the best of my knowledge and belief.
    On or about the date(s) of                April 17, 2020                in the county of          Miami-Dade                11

         Southern          District of --�F�lor�
                                              � id=a
                                                 __            _ , the defendant(s) violated:
              Code Section                                                 Offense Description
    21 u.s.c. § 846                             Conspiracy to Possess with Intent to Distribute Five Kilograms or More of
    21 U.S.C. § 841(b)(1)(A)                    Cocaine
    21 U.S.C. § 846                             Attempted Possession with Intent to Distribute Five Kilograms or more of
    21 U.S.C. § 841 (b)(1 )(A)                  Cocaine




             This criminal complaint is-based on these facts:
    SEE ATTACHED AFFIDAVIT.




             IYf" Continued on the attached sheet.




                                                                                                                          FBI


    Sworn to before me and signed in my presence.

                    4.18.2020
    Date:
                                                                                                Judge 's signature
Case 1:20-mj-02615-JB Document 1 Entered on FLSD Docket 04/20/2020 Page 3 of 7



                                              AFFIDAVIT

       I, Steven Catherman, being duly sworn, hereby depose and state the following:

       1.      I am currently assigned as a Special Agent with the Federal Bureau of Investigation

(FBI) in Miami, Florida and have worked in this capacity since May, 2016. Prior to becoming an

FBI Agent, I worked as a police Officer with the Tullytown Borough Police Department and the

Abington Township Police Department from 2006-2016. I have worked in law enforcement for a

total of 14 years. My official FBI duties include investigating criminal violations of federal

narcotics laws. I have also been involved in various types of visual and electronic surveillances,

and I have been involved in the debriefing of defendants, witnesses, informants, and others who

have knowledge of the distribution and transportation of controlled substances, and of the

laundering and concealing of proceeds from drug trafficking. I am familiar with the ways in

which drug traffickers conduct their business, including but not limited to their methods of

importing and distributing narcotics. As a law enforcement officer within the meaning of Section

2510(7) of Title 18, United States Code, I am empowered by law to conduct investigations of and

make arrests for, but not limited to, offenses enumerated in Titles 18, 21 and 46 of the United

States Code.

       2.      This Affidavit is submitted for the limited purpose of establishing probable cause

in support of a criminal complaint against GUILLERMO EDUARDO RAMIREZ-PEYRO, a/k/a

“Lalo,” for: (1) Conspiracy to Possess with Intent to Distribute Five Kilograms or more of Cocaine,

in violation of Title 21, United States Code, Sections 846 and 841(b)(1)(A); and (2) Attempted

Possession with Intent to Distribute Five Kilograms or more of Cocaine, in violation of Title 21,

United States Code, Sections 846 and 841(b)(1)(A).

       3.      On or about March 23, 2020, GUILLERMO EDUARDO RAMIREZ-PEYRO
Case 1:20-mj-02615-JB Document 1 Entered on FLSD Docket 04/20/2020 Page 4 of 7



(RAMIREZ-PEYRO) arranged to meet with an FBI Miami Confidential Source (CS) in the area

of La Carreta, 14791 Miramar Parkway, Miramar, Florida 33027.           During the meeting,

RAMIREZ-PEYRO discussed purchasing multiple kilograms of cocaine from the CS.

RAMIREZ-PEYRO indicated he wished to purchase five kilograms of cocaine from the CS for

approximately $120,000.00. That meeting was audio and video recorded. RAMIREZ-PEYRO

subsequently made a down-payment of $13,500.00 to the CS for the future cocaine purchase.

       4.     On or about March 24, 2020, RAMIREZ-PEYRO and an additional co-conspirator

met the CS again the area of La Carreta, 14791 Miramar Parkway, Miramar, Florida 33027.

During the meeting, RAMIREZ-PEYRO and the co-conspirator provided the CS with an

additional $6,500.00 down payment for the future cocaine purchase. That meeting was recorded

with audio and video.

       5.     On or about April 16, 2020, RAMIREZ-PEYRO and the CS met in the area of the

Dunkin Donuts, 14305 Miramar Parkway, Miramar, Florida 33027. During the meeting, the CS

and RAMIREZ-PEYRO discussed the specifics of the cocaine transaction that they scheduled to

occur the following day. That meeting was audio and video recorded.

       6.     On or about April 17, 2020, RAMIREZ-PEYRO, a co-conspirator “Pollo,” and the

CS met in the area of Dunkin Donuts, 14305 Miramar Parkway, Miramar, Florida 33027. During

the meeting, RAMIREZ-PEYRO indicated he needed to pick up the money for the cocaine in the

area of Hialeah, Florida. RAMIREZ-PEYRO showed the CS a photograph of the address on his

telephone, 7535 West 34th Lane, Hialeah, Florida 33018. RAMIREZ-PEYRO indicated he would

call the CS when RAMIREZ-PEYRO had the money for the cocaine. That meeting was audio

and video recorded.


                                              2
Case 1:20-mj-02615-JB Document 1 Entered on FLSD Docket 04/20/2020 Page 5 of 7



       7.      Surveillance was maintained on RAMIREZ-PEYRO and Pollo as they drove to the

Residence. Surveillance units observed RAMIREZ-PEYRO and Pollo enter the above residence

and RAMIREZ-PEYRO exited a short time later. Pollo remained in the Residence. After

RAMIREZ-PEYRO exited the residence, surveillance was maintained on the above address.

       8.      RAMIREZ-PEYRO called the CS and indicated he had the money. The CS sent

RAMIREZ-PEYRO the address for the Hilton Garden Inn, 14501 Hotel Road, Miramar, Florida

33027. Surveillance was maintained on RAMIREZ-PEYRO as he arrived at the above address.

RAMIREZ-PEYRO exited the vehicle and met with the CS. RAMIREZ-PEYRO requested that

the CS accompany him to the trunk of the vehicle. RAMIREZ-PEYRO opened the trunk of the

vehicle and showed the CS a bag containing United States Currency.

       9.      Following the above, the CS told RAMIREZ-PEYRO the cocaine was located at

La Carreta, 14791 Miramar Parkway, Miramar, Florida 33027. As RAMIREZ-PEYRO was

driving to the above area, he was stopped by Miramar Police Department. Miramar Police

Department subsequently recovered $50,000.00 from the car.              That was the same money

RAMIREZ-PEYRO had shown to the CS, and that RAMIREZ-PEYRO intended to use to

purchase the five kilograms of cocaine from the CS. A K-9 sniff test was conducted on the money,

and the K-9 gave a positive indication for the presence of narcotics.

       10.     Based on the foregoing facts, I submit that probable cause exists to believe that

GUILLERO EDUARDO RAMIREZ-PEYRO did commit the following federal crimes: (1)

Conspiracy to Possess with Intent to Distribute Five Kilograms or more of Cocaine, in violation

of Title 21, United States Code, Sections 846 and 841(b)(1)(A); and (2) Attempted Possession

with Intent to Distribute Five Kilograms or more of Cocaine, in violation of Title 21, United States


                                                 3
Case 1:20-mj-02615-JB Document 1 Entered on FLSD Docket 04/20/2020 Page 6 of 7




    Code, Sections 846 and 841(b)(l)(A).

           FURTHER YOUR AFFIANT SAYETH NAUGHT.




    Attested to in accordance with the requirements of
    Federal Rule of Criminal Procedure 4.1 by Telephone


    this 18 day of April, 2020
    in Miami, Florida.



    The Honorable Jacqueline Becerra
    United States Magistrate Judge
      Case 1:20-mj-02615-JB Document 1 Entered on FLSD Docket 04/20/2020 Page 7 of 7




                                UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                            1:20-MJ-2615-BECERRA
                               CASE NUMBER: __________________________

                                         BOND RECOMMENDATION



DEFENDANT: Guillermo Eduardo Ramirez-Peyro, a/k/a "Lugo"

                 Pre-Trial Detention
                 (Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)




                                                     By:     ________________________________
                                                             AUSA:
                                                             AUSA: Frederic C. Shadley




Last Known Address:




What Facility:




Agent(s):               S/A Steve Catherman
                        (FBI) (SECRET SERVICE) (DEA)             (IRS) (ICE) (OTHER)
                        FBI
